Citation Nr: 0117552	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1973 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied a compensable evaluation for bilateral hearing 
loss.  The veteran filed a notice of disagreement in January 
2001, and a statement of the case (SOC) was issued in 
February 2001.  The veteran submitted a substantive appeal in 
February 2001, with no hearing requested.

The Board notes that in the informal hearing presentation 
submitted in April 2001, the veteran's representative raised 
the claim of entitlement to service connection for bilateral 
tinnitus.  Since the RO has not adjudicated the veteran's 
claim of entitlement to service connection for bilateral 
tinnitus, the matter is referred to the RO for an initial 
determination.  Furthermore, the Board construes that, in his 
February 2001 substantive appeal, the veteran raised informal 
claims of entitlement to service connection for several 
ailments alleged to be secondary to his service-connected 
"hearing condition."  See 38 C.F.R. §  3.310 (2000).  As 
the RO has not adjudicated these matters, these issues are 
not before the Board for appellate consideration.  These 
matters are also referred to the RO for clarification and for 
an initial determination, as necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss is currently 
manifested by auditory acuity level I in the right ear and 
auditory acuity level I in the left ear.



CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.85 (including Tables VI, 
VIA, and VII), § 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the evidence of record reveals that, in 
September 1980, the veteran was granted service connection 
for bilateral hearing loss, rated non-compensable.  By RO 
decisions of February 1987, November 1996, and February 1998, 
the non-compensable rating was continued.  The veteran filed 
a claim for increased rating in May 2000, claiming that his 
service-connected bilateral hearing loss had increased in 
severity since an October 1997 VA examination (used to 
substantiate the RO's February 1998 denial of a compensable 
rating).  In the October 1997 VA examination, the following 
puretone results were reported, at 1000, 2000, 3000, and 4000 
Hertz:  45, 35, 40, and 30 decibels in the right ear; and 40, 
30, 40, and 30 decibels in the left ear.  The puretone 
threshold averages for the right and left ear were 38 and 35, 
respectively.  Speech discrimination was 98 percent in the 
right ear and 90 percent in the left ear.

Following the veteran's May 2000 increased rating claim, the 
RO arranged an audiological examination through QTC Medical 
Services (QTC), with whom VA contracted to provide 
independent medical examinations.  The audiological 
examination, performed in May 2000, reported a diagnosis of 
mixed hearing loss. Audiometric testing showed puretone 
thresholds in the right ear of 45, 35, 45, and 40 decibels at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone 
threshold average for the right ear was 41 decibels.  
Puretone thresholds in the left ear were 45, 40, 40, and 35 
decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The puretone threshold average for the left ear was 40 
decibels.  Speech recognition using the Maryland CNC word 
list was 100 percent, bilaterally.  

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's bilateral hearing loss.

Disability ratings for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The rating schedule consists of Table VI and Table 
VII, described as follows, in pertinent part: 

(b) Table VI, "Numeric Designation of Hearing 
Impairment Based on 
Puretone Threshold Average and Speech 
Discrimination," is used to 
determine a Roman numeral designation (I through 
XI) for hearing 
impairment based on a combination of the percent of 
speech 
discrimination (horizontal rows) and the puretone 
threshold average 
(vertical columns).  The Roman numeral designation 
is located at the 
point where the percentage of speech discrimination 
and puretone 
threshold average intersect.
. . .
(d) "Puretone threshold average," as used in 
Tables VI . . . is 
the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average 
is used in all cases (including those in Sec. 4.86) 
to determine the Roman numeral designation for 
hearing impairment from Table VI . . . .

(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is 
used to determine the percentage evaluation by 
combining the Roman 
numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having 
the better hearing and the vertical columns the ear 
having the poorer hearing.  The percentage 
evaluation is located at the point where the row 
and column intersect.

38 C.F.R. § 4.85(b), (d), (e).

In addition, the rating schedule provides separate 
instructions where an exceptional pattern of hearing is 
present.  The applicable criteria as in effect from June 11, 
1999 provides as follows:

Sec. 4.86  Exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.
(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2000).

Following a complete review of the claims folder, the Board 
finds that the criteria for a compensable rating for the 
veteran's bilateral hearing loss have not been met.  See 
38 C.F.R. § 4.85, Table VII and 38 C.F.R. § 4.86.  The most 
recent audiometric test results of record, dated May 2000, 
demonstrates average decibel thresholds and speech 
discrimination that correlate to an auditory acuity numeric 
designation of I in the right ear, and an auditory acuity 
numeric designation of I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.  An earlier VA audiometric evaluation 
conducted in October 1997 also demonstrates noncompensable 
hearing loss.  Moreover, the veteran's hearing loss does not 
fit within the definition of an exceptional pattern of 
hearing impairment, such as to warrant application of special 
rules for assigning a disability rating.  Finally, the Board 
has considered whether the veteran may be entitled to special 
monthly compensation due either to deafness or to deafness in 
combination with other specified disabilities as provided in 
38 C.F.R. § 4.85(g) (2000).  The veteran clearly does not 
meet the criteria for special monthly compensation based on 
his noncompensably disabling hearing loss.  Rather, special 
monthly compensation is awarded in cases of significant 
hearing loss.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a compensable rating for 
bilateral hearing loss.  Based on current clinical findings, 
the preponderance of the evidence is against the claim for an 
increased rating and the appeal is denied.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and a medical examinations 
must be provided when the evidence of record contains 
insufficient evidence upon which to base a decision.  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted in this case.  By virtue of the SOC issued during 
the pendency of the appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claim for an increased rating.  In addition, the RO fully 
developed the claim by providing a medical examination.  
Accordingly, no further assistance to the veteran or 
additional development is warranted.  See generally Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2096.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

